Exhibit 10.1
 


 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT is made on May 20, 2008 (the “Agreement”), by
and between Pacific Ethanol, Inc., a Delaware corporation (the “Company”), and
each of the investors identified on the signature page hereto (each, a
“Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, the Purchasers desire to purchase, and the Company desires to issue and
sell, upon the terms and conditions stated in this Agreement, (a) an aggregate
of 294,870 shares (the “Preferred Shares”) of the Company’s Series B Cumulative
Convertible Preferred Stock, par value $.001 per share (the “Series B Preferred
Stock”), and (b) warrants (the “Warrants”), each in the form attached to this
Agreement as Exhibit A, to acquire up to an aggregate of 442,305 shares (the
“Warrant Shares”) of the Company’s common stock, par value $.001 per share (the
“Common Stock”); and
 
WHEREAS, each Purchaser desires to purchase, upon the terms and conditions
stated herein, such number of Preferred Shares and a Warrant to purchase such
number of Warrant Shares as is set forth opposite his name on the signature page
hereto.
 
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE I
PURCHASE AND SALE
 
1.1 Issuance, Sale and Delivery of the Preferred Shares and Warrants. The
Company hereby agrees to issue and sells to each Purchaser, and each Purchaser
hereby agrees to purchase from the Company, in each case as set forth opposite
his name on the signature page hereto, (a) that number of Preferred Shares, and
(b) a Warrant to purchase that number of Warrant Shares, for the total purchase
price set forth opposite his name on the signature page hereto.
 
1.2 Closing.
 
(a) Upon the consummation of the transactions contemplated by this Agreement
(the “Closing,” and the date thereof, the “Closing Date”), which shall be
subject to satisfaction of the conditions set forth in Section 1.2(b) below, the
Company shall issue and deliver to each Purchaser (a) a stock certificate in
definitive form, registered in the name of such Purchaser, representing such
Purchaser’s Preferred Shares, and (b) a Warrant in definitive form, registered
in the name of each Purchaser representing the right to purchase such
Purchaser’s Warrant Shares.  As payment in full for the Preferred Shares and the
Warrant being purchased by each Purchaser under this Agreement, and against
delivery of the stock certificate therefor and Warrant as aforesaid, on the
Closing Date, each Purchaser shall pay to the Company by wire transfer or by
such other method as may be reasonably acceptable to the Company, in immediately
available funds, the amount set forth opposite his name on the signature page
hereto.
 
1

--------------------------------------------------------------------------------


 
(b) Each Purchaser’s obligation to purchase and pay for the Preferred Shares and
the Warrant on the Closing Date is subject to the satisfaction, on or before the
Closing Date, of the following conditions:
 
(i) The Company shall have received any and all consents, waivers or approvals
from the holder of the Company’s Series A Cumulative Redeemable Convertible
Preferred Stock, par value $.001 per share, necessary to issue and deliver the
Preferred Shares and the Warrants and to consummate the transactions
contemplated under this Agreement, the Warrants and under the Series A
Certificate of Designations; and
 
(ii) The Company shall have received any and all consents, waivers or approvals
from the holder of the Company’s Series B Preferred Stock necessary to issue and
deliver the Preferred Shares and the Warrants and to consummate the transactions
contemplated under this Agreement, the Warrants and under the Series B
Certificate of Designations.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Purchaser that:
 
2.1 Organization. The Company is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has the
requisite power and authority to own, lease and operate its assets, properties
and business and to carry on its business as it is now being conducted or
proposed to be conducted.
 
2.2 Certificate of Incorporation. A true, correct and complete copy of the
Company’s certificate of incorporation, including all certificates of amendment
and certificates of designations including the Certificate of Designations,
Powers, Preferences and Rights of the Series A Cumulative Redeemable Convertible
Preferred Stock (the “Series A Certificate of Designations”) and the Certificate
of Designations, Powers, Preferences and Rights of the Series B Cumulative
Convertible Preferred Stock (the “Series B Certificate of Designations”)
(collectively, the “Amended Charter”), is attached hereto as Exhibit B.
 
2.3 Corporate Power and Authority.  The Company has all requisite power and
authority to execute and deliver this Agreement and each of the Warrants (the
“Transaction Documents”).  The Company has all requisite legal and corporate
power and authority to issue, sell and deliver the Preferred Shares and the
Warrants to the Purchasers hereunder, to issue and deliver shares of Series B
Preferred Stock as dividends in accordance with Section 3(a) of the Series B
Certificate of Designations (the “Dividend Shares”), to issue and deliver the
shares of Common Stock issuable upon conversion of the Series B Preferred Stock
(the “Conversion Shares”) and to issue and deliver the Warrant Shares upon
exercise of the Warrants.  
 
2

--------------------------------------------------------------------------------


 
2.4 Authorization; Validity.  The Company’s: (a) execution and delivery of the
Transaction Documents and performance of its obligations thereunder,
(b) issuance, sale and delivery of the Preferred Shares and, when declared as a
dividend, the Dividend Shares, (c) issuance and delivery of the Conversion
Shares, (d) issuance and delivery of the Warrants, and (e) issuance and delivery
of the Warrant Shares have been duly authorized by all requisite corporate
action or will have been so authorized prior to the Closing Date and, other than
stockholder approval and approvals of or required by The NASDAQ Stock Market, if
any, no other corporate action on the part of the Company or other approval or
authorization is required on the part of the Company, or any Person by Law or
otherwise in order to make the Transaction Documents the valid, binding and
enforceable obligations of the Company. Each of the Transaction Documents, when
executed and delivered by the Company, will constitute a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its respective terms. For purposes of this Agreement (i) “Person” shall
mean an individual, corporation, trust, partnership, limited liability company,
joint venture, unincorporated organization, government body or any agency or
political subdivision thereof, or any other entity, and (ii) “Law” with respect
to any Person, shall mean such Person’s certificate of incorporation or other
organizational documents, its by-laws and any foreign, federal, state or local
law, statute, rule, regulation, ordinance, code, directive, writ, injunction,
decree, judgment or order applicable to such Person.
 
2.5 Authorized Capital Stock.
 
(a) The Company’s authorized capital stock consists of 10,000,000 shares of
Preferred Stock, par value $.001 per share (the “Preferred Stock”), and
100,000,000 shares of Common Stock.  Immediately prior to the Closing,
44,131,065 shares of Common Stock are outstanding, 3,750,000 shares of Series A
Cumulative Redeemable Convertible Preferred Stock (the “Series A Preferred
Stock”) are outstanding and 2,051,282 shares of Series B Preferred Stock are
outstanding.
 
(b) The Preferred Shares have been duly authorized and the Preferred Shares,
when issued in accordance with this Agreement, and the Dividend Shares, when
issued in payment of any dividend, will be duly and validly issued, fully paid
and nonassessable shares of Series B Preferred Stock.  The Conversion Shares
have been duly reserved for issuance upon conversion of the Preferred Shares, if
any Dividend Shares shall be issued, the Dividend Shares, and the Warrant Shares
shall have been duly reserved for issuance upon exercise of the Warrants and, in
each case, when so issued, will be duly authorized, validly issued, fully paid
and nonassessable shares of Common Stock.
 
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS
 
3.1 Representations and Warranties of the Purchaser.  Each Purchaser represents
and warrants to the Company that:
 
(a) he is an “accredited investor” within the meaning of Rule 501 of Regulation
D under the Securities Act of 1933, as amended (the “Securities Act”);
 
(b) his Preferred Shares and Warrant being purchased by him are being acquired
for his own account for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof within the meaning of the
Securities Act; and
 
3

--------------------------------------------------------------------------------


 
(c) he understands that (i) his Preferred Shares, Dividend Shares, Conversion
Shares, Warrant and Warrant Shares have not been registered under the Securities
Act by reason of their issuance in a transaction exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof or Rule 505
or 506 promulgated under the Securities Act, (ii) his Preferred Shares, Dividend
Shares, Conversion Shares and Warrant Shares must be held indefinitely unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration, and (iii) his Preferred Shares, Dividend Shares,
Conversion Shares, Warrant and Warrant Shares will bear the legend to such
effect set forth in Section 3.3.
 
3.2 Restricted Securities.  Each Purchaser agrees not to make any disposition of
all or any portion of his Preferred Shares, Dividend Shares, Conversion Shares,
Warrant or Warrant Shares unless and until such securities are registered under
the Securities Act and under any other applicable securities laws or such sale
or transfer is exempt from such registration.
 
3.3 Legend.  Each Purchaser acknowledges that the certificates or other
instruments evidencing his Preferred Shares, Dividend Shares, Conversion Shares,
Warrant and Warrant Shares will bear the legend set forth below:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
The legend set forth above shall be removed by the Company from any certificate
or instrument evidencing Preferred Shares, the Dividend Shares, the Conversion
Shares, the Warrant or the Warrant Shares, and the Company shall issue a
certificate without such legend to the holder thereof, upon delivery to the
Company of an opinion by counsel (which may be counsel for the Company) that
such security can be freely transferred in a public sale without a registration
statement being in effect with respect to the legended security and the proposed
transaction and that such transfer will not jeopardize the exemption or
exemptions from registration pursuant to which the Company issued the Preferred
Shares, the Dividend Shares, the Conversion Shares, the Warrant or the Warrant
Shares; provided, however, that no opinion shall be required for dispositions
pursuant to Rule 144 under the Securities Act or in any transfer in compliance
with applicable securities laws where the transferee shall receive securities
bearing the legend above.
 
ARTICLE IV
COVENANTS OF THE COMPANY
 
The Company covenants and agrees with the Purchasers that:
 
4

--------------------------------------------------------------------------------


 
4.1 Reserve for Conversion Shares and Warrant Shares.  The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, for the purpose of effecting the conversion of the Preferred
Shares and effecting the exercise of the Warrants and otherwise complying with
the terms of this Agreement, such number of its duly authorized shares of Common
Stock as shall be sufficient to effect the conversion of the Preferred Shares
and the exercise of the Warrants from time to time outstanding or otherwise to
comply with the terms of this Agreement. If at any time the number of authorized
but unissued shares of Common Stock shall not be sufficient to effect the
conversion of the Preferred Shares and exercise of the Warrants or otherwise to
comply with the terms of this Agreement, the Company will forthwith take such
corporate action as may be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.  The Company will obtain any authorization, consent, approval or other
action by or make any filing with any court or governmental or administrative
body that may be required under applicable federal and state securities laws in
connection with the issuance of shares of Common Stock upon conversion of the
Preferred Shares and upon exercise of the Warrants.
 
4.2 Indemnity.
 
(a) The Company agrees to indemnify, defend and hold harmless each the
Purchaser, and his employees, agents, trustees, advisors (including, without
limitation, attorneys, accountants and financial advisors), attorneys-in-fact,
successors and assigns (collectively, “Indemnified Parties”) from and against
any and all losses, claims, liabilities, damages, deficiencies, costs or
expenses (including, without limitation, interest, penalties, reasonable
attorneys’ fees, disbursements and related charges and any costs or expenses
that an Indemnified Party incurs to enforce its right to indemnification)
(collectively, “Losses”) based upon, arising out of or otherwise in respect of
any material inaccuracy in or material breach of any representations,
warranties, covenants or agreements of the Company contained in any of the
Transaction Documents.
 
(b) The provisions of this Section 4.2 shall not limit or impair any right or
remedy arising from breach of any of the Transaction Documents.  In addition to
any other remedy provided by law, injunctive relief may be obtained to enjoin
the breach, or threatened breach, of any provision of this Agreement and each
party shall be entitled to specific performance by the others of their
obligations hereunder and thereunder.  All remedies, either under this
Agreement, by law or as may otherwise be afforded to the Purchasers or the
Company, as the case may be, shall be cumulative.
 
ARTICLE V
COVENANTS OF THE PURCHASERS
 
The Purchasers covenant and agree with the Company that:
 
5

--------------------------------------------------------------------------------


 
5.1 Conversion Limitations.  Notwithstanding the Conversion Price (as defined in
the Series B Certificate of Designations, the “Conversion Price”) adjustment
provisions of Section 5(d) of the Series B Certificate of Designations, the
Conversion Price applicable to the Preferred Shares shall not be adjusted to the
extent such adjustment would cause (a) the number of Conversion Shares issuable
upon conversion of all Preferred Shares issued and sold hereunder (including any
Dividend Shares issued subsequent to the date hereof in respect of such
Preferred Shares) to exceed 9.99% of the number of shares of the Company’s
Common Stock outstanding on the date hereof, or (b) the sum of (i) the number of
Conversion Shares issuable upon conversion of all Preferred Shares issued and
sold hereunder (including any Dividend Shares issued subsequent to the date
hereof in respect of such Preferred Shares), and (ii) the number of shares of
Common Stock plus the number of shares of Common Stock issuable upon conversion
or exercise of any other securities in each case issued in any transaction
deemed aggregated, or in the reasonable judgment of the Company on advice of
legal counsel, may be deemed aggregated, by The NASDAQ Stock Market for purposes
of NASDAQ Marketplace Rule 4350(i), to exceed 19.99% of the number of shares of
the Company’s Common Stock outstanding on the date hereof, or (c) the Conversion
Price applicable to the Preferred Shares to be lower than the sum of (i) the
closing price of a share of the Company’s Common Stock on The NASDAQ Global
Market on the date hereof, and (ii) $0.0625. The foregoing limitations shall be
applicable to all transferees of the Preferred Shares and, as a condition to the
Company’s obligation to effectuate a requested transfer of any Preferred Shares,
the transferring Purchaser shall cause its transferee to expressly acknowledge
and agree in writing to the foregoing limitations.
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Survival of Agreements. All covenants, agreements, representations and
warranties made in any of the Transaction Documents or any certificate or
instrument delivered to the Purchasers pursuant to or in connection with any of
the Transaction Documents shall survive the execution and delivery of all of the
Transaction Documents, the issuance, sale and delivery of the Preferred Shares
and the Warrants, and the issuance and delivery of the Dividend Shares, the
Conversion Shares and the Warrant Shares, and all statements contained in any
certificate or other instrument delivered by the Company hereunder or thereunder
or in connection herewith or therewith shall be deemed to constitute
representations and warranties made by the Company.
 
6.2 Brokerage.  Each party hereto will indemnify and hold harmless the others
against and in respect of any claim for brokerage or other commissions relative
to the Transaction Documents or to the transactions contemplated thereby, based
in any way on agreements, arrangements or understandings made or claimed to have
been made by such party with any third party.
 
6.3 Parties in Interest.  All representations, warranties, covenants and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not.  Without limiting the
generality of the foregoing, all representations, covenants and agreements
benefiting the Purchasers shall inure to the benefit of any and all subsequent
holders from time to time of the Preferred Shares, the Warrants, the Dividend
Shares, the Conversion Shares and the Warrant Shares, as the case may
be.  Nothing in this Agreement shall create or be deemed to create any
third-party beneficiary rights in any Person other than the parties to this
Agreement or their respective successors and assigns except as expressly
provided in this Agreement.
 
6

--------------------------------------------------------------------------------


 
6.4 Specific Performance.  Each of the parties hereto acknowledges and agrees
that the breach of this Agreement would cause irreparable damage to the other
parties hereto and that the other parties hereto will not have an adequate
remedy at law.  Therefore, the obligations of each of the parties hereto under
this Agreement shall be enforceable by a decree of specific performance issued
by any court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith.  Such remedies, however, shall
be cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or otherwise.
 
6.5 Further Assurances.  The Company and each Purchaser agrees to execute and
deliver such other documents or agreements as may be necessary or desirable for
the implementation of the Transaction Documents and the consummation of the
transactions contemplated thereby.
 
6.6 Submission to Jurisdiction; Consent to Service of Process.
 
(a) The parties hereto hereby irrevocably submit to the exclusive jurisdiction
of any federal or state court located within Sacramento County, California, over
any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action or proceeding related
thereto shall be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 6.7.
 
6.7 Notices.  Any notice, request, demand or other communication required or
permitted to be given to a party pursuant to the provisions of this Agreement
will be in writing and will be effective and deemed given under this Agreement
on the earliest of:  (a) the date of personal delivery, (b) the date of
transmission by facsimile, with confirmed transmission and receipt, (c) two (2)
days after deposit with a nationally-recognized courier or overnight service and
(d) five (5) days after mailing via first-class mail.  All notices not delivered
personally or by facsimile will be sent with postage and other charges prepaid
and properly addressed to the party to be notified at the address set forth for
such party (i) if to a Purchaser, to the address set forth below his name on the
signature page hereto, and (ii) if to the Company, to Pacific Ethanol, Inc., 400
Capitol Mall, Suite 2060, Sacramento, CA 95814, attention:  General Counsel,
with a copy to Rutan & Tucker LLP, 611 Anton Boulevard, 14th Floor, Costa Mesa,
CA 92626, attention:  Larry A. Cerutti, facsimile (714) 546-9035.  Any party
hereto (and such party’s permitted assigns) may change such party’s address for
receipt of future notices hereunder by giving written notice to the other
parties.
 
7

--------------------------------------------------------------------------------


 
6.8 Governing Law.  This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of
California, without giving effect to the principles of conflicts of laws
thereunder which would specify the application of the law of another
jurisdiction.
 
6.9 Entire Agreement.  The Transaction Documents, including the Exhibits to this
Agreement, constitute the sole and entire agreement of the parties with respect
to the subject matter thereof.  All Exhibits hereto are hereby incorporated
herein by reference.
 
6.10 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
6.11 Amendments and Waivers.  This Agreement may not be amended or modified, and
no provisions hereof may be waived, without the written consent of the Company
and the Purchasers.  No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.  The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach.  No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law.
 
6.12 Severability.  If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby.
 
6.13 Titles and Subtitles; Interpretive Matters.  The titles and subtitles used
in this Agreement are for convenience of reference only and are not to be
considered in construing or interpreting any term or provision of this
Agreement.  No provision of this Agreement will be interpreted in favor of, or
against, any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof.
 
6.14 Facsimile Signatures.  Any signature page delivered by a fax machine shall
be binding to the same extent as an original signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto.  Any party who
delivers such a signature page agrees to deliver promptly an original
counterpart to each party to whom the faxed signature page was sent.
 
6.15 Other Remedies.  In addition to those remedies specifically set forth in
the Transaction Documents, if any, each party may proceed to protect and enforce
its rights under the Transaction Documents either by suit in equity and/or by
action at law, including, but not limited to, an action for damages as a result
of any such breach and/or an action for specific performance of any such
covenant or agreement contained in the Transaction Documents.  No right or
remedy conferred upon or reserved to any party under the Transaction Documents
is intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every other right and remedy given
under the Transaction Documents or now and hereafter existing under applicable
law.
 
[SIGNATURE PAGES FOLLOW]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and the Purchasers have executed this Purchase
Agreement as of the day and year first above written.
 
 

 COMPANY:  PACIFIC ETHANOL, INC.          
 
By:
/s/ JOHN T. MILLER       Name: John T. Miller        Title: Chief Operating
Officer           

 
 
 


 
[PURCHASERS’ SIGNATURE PAGES FOLLOW]
 
 
9

--------------------------------------------------------------------------------




PURCHASER:
 
/S/ NEIL M. KOEHLER            
 
 
SUBSCRIPTION AMOUNT:
 
Neil M. Koehler
 
Address:  _________________________

_________________________________
 
Fax (____) ________________________
 
Number of Preferred Shares:
 
Number of Warrant Shares:
 
Total Purchase Price:
 
256,410
 
 384,615
 
$5,000,000
       

PURCHASER:
 
 
 
/S/ BILL JONES                   
SUBSCRIPTION AMOUNT:
     Bill Jones      
 
Address:  _________________________

_________________________________
 
Fax (____) ________________________
 
Number of Preferred Shares:
 
Number of Warrant Shares:
 
Total Purchase Price:
 12,820
 
 19,230
 
$  250,000
                 
 PURCHASER:
 
/S/ PAUL P. KOEHLER            
 
 
SUBSCRIPTION AMOUNT:
    Paul P. Koehler      
 
Address: _________________________
 
________________________________
 
Fax (____) ________________________
Number of Preferred Shares:
 
Number of Warrant Shares:
 
Total Purchase Price:
 12,820
 
 19,230
 
$  250,000
                 
PURCHASER:
 
/S/ THOMAS D. KOEHLER        
 
 
SUBSCRIPTION AMOUNT:
    Thomas D. Koehler      
 
Address: ________________________
 
________________________________
 
Fax (____) _______________________
Number of Preferred Shares:
 
Number of Warrant Shares:
 
Total Purchase Price:
 12,820
 
19,230
 
$  250,000
 


 


 
 
10